Citation Nr: 1409765	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-41 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury, and if so, whether service connection for residuals of a head injury, to include bilateral hearing loss, tinnitus, nystagmus, blepharospasm, Meniere's disease, and headaches, is warranted. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In that rating decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for residuals of a head injury and denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The RO then reopened the claim of entitlement to service connection for residuals of a head injury and denied service connection in an October 2012 supplemental statement of the case.  However, for jurisdiction determination, the Board must independently consider the question of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed no additional pertinent documents.  

Given the Veteran's appellate assertions, the issues on appeal are as listed on the title page.  The Veteran avers that his tinnitus and hearing loss are either related to in-service acoustic trauma or are residuals of an in-service head injury.  The Board has listed the Veteran's hearing loss and tinnitus claims singularly and in combination to insure that every contention is addressed.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A September 2005 RO decision denied the Veteran's claim of entitlement to service connection for residuals of a head injury.  The Veteran was informed of his appellate rights and he did not perfect an appeal.  

2.  Evidence added to the record since the final September 2005 denial relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a head injury.  


CONCLUSIONS OF LAW

1. The September 2005 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement to the decision and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2013).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

The Veteran filed a claim of entitlement to service connection for residuals of a head injury, to include hearing loss and nystagmus, in June 2005.  In the September 2005 rating decision, the RO denied service connection for residuals of a head injury and determined that there was no evidence of a current disability and that there was no nexus between any present condition and the Veteran's in-service January 1969 head injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  The RO considered the Veteran's service treatment records and June 2005 lay statement and claim.  The Veteran was advised of the decision and his appellate rights.  The Veteran did not submit a notice of disagreement (NOD) and no additional evidence was received within the one year appeal period.  Accordingly, the September 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.1103 (2013).         
          
In November 2009, the Veteran submitted a claim, seeking service connection for residuals of a head injury, to include headaches and nystagmus.  As noted, new and material evidence is needed to reopen the claim.  

The additional evidence associated with the claims file since the September 2005 RO decision includes the Veteran's lay statements and his audio, optometry, and headaches VA examinations.  This evidence is new as it was not of record in September 2005.  Also, the newly-received evidence is material as it relates to the unestablished facts of a current disability and a nexus between the January 1969 in-service injury and the Veteran's current disorders.  Specifically, the Veteran now has a current diagnosis of bilateral sensorineural hearing loss, tinnitus, Meniere's disease, nystagmus, and headaches.  Furthermore, the VA examiners provided medical opinions as to whether or not the Veteran's current disabilities are related to his in-service head injury.  Accordingly, the claim of entitlement to service connection for residuals of a head injury is reopened.  38 C.F.R. § 3.156(a) (2013).  See Shade, 24 Vet. App. at 117.
          

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury.  To this extent only, the benefit sought on appeal is allowed.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran's claims for entitlement to service connection include bilateral hearing loss due to acoustic trauma in service, tinnitus due to acoustic trauma in service, and service connection for residuals of an in-service head injury, to include bilateral hearing loss, tinnitus, nystagmus, blepharospasm, Meniere's disease, and headaches.  

The Veteran's service personnel records are not of record.  Given the Veteran's military occupational specialty and his appellate assertions, his service personnel records from the National Personnel Records Center should be obtained and incorporated into the claims file.    

The Veteran was provided a VA audiology examination in January 2010.  Bilateral sensorineural hearing loss and tinnitus were noted.  On examination, the Veteran stated that his hearing loss and tinnitus began ten years ago, around the same time he developed Meniere's disease.  After examination, the VA examiner stated that "the Veteran was not likely exposed to significant noise while in the military."  However, the Veteran's military occupational specialty and his lay statements indicate that he was exposed to acoustic noise in service as he worked on an aircraft carrier and flight deck.  As such, the January 2010 VA audiology examination opinion is inadequate as it is based on inaccurate factual premises.  A new examination is needed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).    

The Board points out that although it was noted in the January 2010 VA examination report that the Veteran had "mild left ear high frequency loss" at the time of his October 1967 entrance examination, no hearing loss notation, finding or diagnosis was made on entrance examination.  The Veteran is presumed to have been in sound condition upon entrance into service.  Examination inquiries should address whether it is at least as likely as not that the Veteran's hearing loss was incurred in service or in any way related to service.

In regards to the Veteran's claim of entitlement to service connection for residuals of an in-service head injury, to include bilateral hearing loss, tinnitus, nystagmus, blepharospasm, Meniere's disease, and headaches, the Veteran's service treatment records confirm a January 1969 in-service head injury.  The Veteran was afforded a July 2012 VA examination and the RO requested the VA examiner to complete a traumatic brain injury examination.  However, the VA examiner stated that he was "not credentialed as a TBI examiner" and instead, provided the Veteran with an examination relating to his headaches.  Furthermore, the VA examiner stated that he did not have access to the claims file and that he would complete an addendum report once he reviewed the claims file at a later date.  No addendum report has been added to the claims file.  A new VA examination is warranted to adequately address the Veteran's residuals of an in-service head injury.  See Parks v. Shinseki, 786 F.3d 581, 585 (Fed. Cir. 2013); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

The Veteran was also afforded a VA optometry examination in July 2012 in connection with his service connection claim for residuals of a head injury.  A new VA examination is warranted as the July 2012 VA examiner stated that the Veteran's nystagmus was not related to military service without providing an explanation for his decision.  See Nieves-Rodriguez, 22 Vet. App. at 295.    

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's service personnel records from the National Personnel Records Center.  If any requested records are not available, a negative reply shall be associated with the claims file.  

2. Ask the Veteran if he has received any relevant VA treatment for his claimed disorders.  If so, obtain any outstanding records of treatment and associate them with the claims file. 

3. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any private treatment regarding his hearing loss, tinnitus, or residuals of a head injury.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

4. Notify the Veteran that he may submit lay statements addressing the nature and etiology of his hearing loss, tinnitus, and residuals of a head injury.   

5.  Schedule the Veteran for a VA examination by an appropriate provider to determine the current nature and etiology of his tinnitus and bilateral hearing loss.  The entire claims file must be made available to the VA examiner and should be reviewed.  The examiner should perform all appropriate tests and studies.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any tinnitus or bilateral hearing loss was incurred in or otherwise related to the Veteran's military service, or more properly attributable to post service events.

Note:  The examiner should identify and explain the medical basis or bases for each opinion and identify the pertinent evidence of record, to include the Veteran's lay statements and evidence of in-service noise exposure.  He or she must clearly outline a rationale for the opinion and provide a discussion of the medical principles involved.  If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

6.  Regarding the Veteran's service connection claim for residuals of a head injury, schedule the Veteran for the appropriate VA examination or examinations, e.g., neurology, optometry, TBI, etc.  The examiner(s) should perform all appropriate tests and studies.  The entire claims file must be made available to the VA examiner and should be reviewed.  
 
a.  The examiner is asked to state whether the Veteran has a current diagnosis of a traumatic brain injury.  

b. The examiner is asked to provide an opinion as to the date of onset and etiology of the Veteran's bilateral hearing loss, tinnitus, nystagmus, blepharospasm, Meniere's disease, and headaches.  Specifically, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any of the above mentioned disorders or diseases had its onset during service or is related to the Veteran's service, to include the in-service head injury.  The examiner(s) shall address each alleged residual of the head injury individually.    

The examiner shall identify and explain the medical basis or bases for each opinion and identify the pertinent evidence of record.  He or she must clearly outline a rationale for the opinion and provide a discussion of the medical principles involved.  If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

7.  After completion of the above and any other development deemed necessary, review and re-adjudicate the issues on appeal.  If such action does not grant the benefits claimed, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


